The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15 and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zellner et al. (US 20060091223) in view of Poidomani et al. (US 20100270373) and Ramachandran (US (US 20050247797).
Re claim 1, Zellner et al. teaches: 
a first display (110) located on a first surface of said card; 
a second display (160) located on a second surface of said card;
a first magnetic emulator (120) operable to communicate first magnetic stripe data without using a magnetic stripe, wherein at least a portion of said first magnetic stripe data is displayed on said first display (FIG. 1A+, and FIG. 2A+).  Zellner et al. teaches at least a portion of second magnetic stripe data is displayed on a second display, via the display 160.  Emulator 120 is not a stripe as it is an emulator/encoder.  The emulator communicates first magnetic stripe data without using a stripe as the encoder does not 
		Though Zellner et al. teaches first (account/ expiration/ name) and second (code) magnetic stripe data and first and second displays Zellner et al. is silent to a second magnetic emulator operable to communicate second magnetic stripe data without using a magnetic stripe wherein at least a portion of the second magnetic stripe data is displayed on a second display on a second surface of the card.
	Poidomani et al. teaches both first and second magnetic emulators operable to communicate second magnetic stripe data (FIG. 5A+ and paragraph [0079] + which teaches at least 2 emulator coils for first and second track information).  The first track information can include the account number, name, expiration date, etc. and second track information can include the same, as known in the art.  
	At the time the invention was made, it would have been obvious to combine the teachings.  
	One would have been motivated to do this in order to mimic the output of a conventional magnetic stripe card (for acceptance and predictability/ reliability when being used with traditional readers) by providing separate track signals and the security provided by emulation.  Further, the track signals (separate emulator design) of Poidomani et al. provides for reduction of crosstalk/noise (paragraph [0132] +) and provides security.  No stripe reduces costs, and increases useable card surface area.
	Zellner et al. / Poidomani et al. is silent to the second display displaying the at least second magnetic stripe data.

At the time the invention was made, it would have been obvious to combine the teachings so that the account number/ data is displayed on both sides/ displays.  Alternatively, as Ramachandran teaches that the card can be used to display different types of cards and accounts, the first and second magnetic stripe data can be interpreted as different card data.
Re claim 2, Zellner et al. teaches a battery and processor (paragraph [0033] and 150). 
Re claim 3, user input device 130 of Zellner et al. is interpreted as a user interface.
Re claim 4, paragraph [0038] teaches touch screen/sensitive areas.
Re claim 5, the limitations of Zellner et al. have been discussed above.  Zellner et al. Zellner et al. teaches the first display displays the front of the card which include the card number and the second display displays the rear of the card which includes the card code (interpreted as security code).
Re claim 6, the Examiner notes that the recitation that a card comprises a material operable to receive marks from a writing instrument, the Examiner notes that as writing instruments and material have not been specifically defined, the Examiner notes it would have been obvious to one of ordinary skill in the art that a writing instrument (permanent marker, scribing tool, paint brush, etc.) could be used to mark the second surface, as the prior art does not appear to teach a specific material surface that resists marking. Zellner et al. teaches such 
Re claims 7-8, as discussed above, the processor is able to change the data displayed since the card is able to emulate several accounts (FIG. 2A+ of Zellner et al.) and hence changed data.
Re claim 9, as discussed above, Poidomani et al. teaches three emulators via the 3 track coils (paragraph [0080]) in order to comply with industry standards, known in the art.
Re claim 10, the limitations have been discussed above, wherein the use of an encoder/emulator has been discussed above.
Re claim 11, the limitations have been discussed above where the emulator is able to communicate changed data via the selection of different accounts.
Re claim 12, the limitations have been discussed above.
Re claim 13, the limitations have been discussed above via the third track emulating coil. 
Re claim 14, a user interface for inputs has been discussed above. 
Re claim 15, the limitations have been discussed above.
Re claim 17, the limitations have been discussed above.
Re claim 18-19, as the card includes a processor and the card displays different card accounts, it is obvious that the card controls the changing of data coincident with the different cards/accounts selected.
Claims 1-15 and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nordentoft et al. (US 20050194452) in view of Zellner et al. (US 20060091223) and Ramachandran, as discussed above.
Re claim 1, Nordentoft et al. teaches a card with a plurality of magnetic emulators emulating magnetic stripe data (abstract+ and FIG.5+).  Nordentoft does not teach a magnetic stripe.  While there are coils around core materials, there is not a conventional magnetic stripe (coil 42 has windings 420 and FIG. 5 shows 3 emulators for 3 stripe data/track data).
Nordentoft et al. is silent to the first and second displays on the first and second surfaces displaying first and second magnetic stripe data.  .
Re claim 1, Zellner et al. teaches a card with a dynamic magnetic encoder 120 and a first and second display on the front and back surfaces of the card (FIG. 1A+ and displays 110 and 160).  Zellner et al. teaches emulating the magnetic stripe information of the card and emulating the appearance as well, to mimic a conventional card (paragraph [0005]), therefore being interpreted as emulating.  As the card has a dynamic device for changing the card information on a stripe, this is interpreted as a type of emulator, as it enables the card to mimic/emulate a standard magnetic stripe card.  Zellner et al. teaches the first and second can be full face displays (paragraph [0031] +).  The front of the card includes account number and the rear includes card code (security code) which reads on the first and second stripe (track) data (FIG. 2A+). 
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nordentoft et al. with those of Zellner et al. 
One would have been motivated to do this in order to consolidate a plurality of credit cards into one card for convenience, while also providing an aesthetically pleasing/accurate appearing and easy to use card.
Poidomani et al./ Zellner et al. teaches the first display displaying at least a portion of first information (portion of credit card number/ name/ expiration), but is silent to the second display displaying at least a portion of the second magnetic stripe data.  

At the time the invention was made, it would have been obvious to combine the teachings so that the account number is displayed on both sides/ displays and the expiration and name on one side, as per conventional cards.  Alternatively, as Ramachandran teaches that the card can be used to display different types of cards and accounts, the first and second magnetic stripe data can be interpreted as different card data.
Re claim 2, Nordentoft teaches a battery and processor (FIG. 1)  Further,  Zellner et al. teaches a battery and processor (paragraph [0033] and 150).  
Re claim 3, Nordentoft et al. teaches a user interface (FIG. 1).  Further, user input device 130 of Zellner et al. is interpreted as a user interface and the limitations have been discussed above, as an obvious expedient to interface with the card.
Re claim 4, Nordentoft et al. is silent to touch screens but Zellner et al. (paragraph [0038]) teaches touch screen/sensitive areas.  It would have been obvious to combine the teachings for ease of user input.
Re claim 5, Zellner et al. teaches such limitations as discussed above. (FIG. 2A-2B wherein the card code is interpreted as a security code).
Re claim 6, the Examiner notes that the recitation that a card comprises a material operable to receive marks from a writing instrument, the Examiner notes that as writing instruments and material have not been specifically defined, the Examiner notes it would have 
Re claims 7-8, as discussed above, the processor is able to change the data displayed since the card is able to emulate several accounts (FIG. 2A+ of Zellner et al.) and hence changed data.
	Re claim 9, as discussed above, Nordentoft et al. teaches three emulators via the 3 track coils.
	Re claim 10, the limitations have been discussed above, wherein the use of an encoder/emulator has been discussed above.
Re claim 11, the limitations have been discussed above where the emulator is able to communicate changed data via the selection of different accounts.
Re claim 12, the limitations have been discussed above.
Re claim 13, the limitations have been discussed above via the third track emulating coil.
Re claim 14, a user interface for inputs has been discussed above.
Re claim 15, the limitations have been discussed above.
Re claim 17, the limitations have been discussed above.
Re claims 18-19, as the card includes a processor and the card displays different card accounts, it is obvious that the card controls the changing of data coincident with the different cards/accounts selected.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.  The Examiner notes that “magnetic stripe data” is sufficiently broad to be interpreted as data related to a magnetic stripe, proximate a magnetic stripe, etc.  Such wording does not require the data to be stored statically on the card, for example.
In addition, the Examiner has provided the art to Ramachandran above, to show that the expiration date/ name and the account can be on different displays on different sides of the card, and combined with the track emulators of the prior art above, read on the claimed limitations.  Ramachandran teaches in paragraph [0076] + that the card can be for credit and debit cards. 
The Examiner notes that the prior art to Poidomani et al. and to Nordentoft et al. teaches 2 magnetic emulators for track information.  Track 1 and Track 2 information for a card is known to include information such as name, expiration date, and account number. Ramachandran shows the front of a card having a display to display a name and expiration date and account number and that the rear display has an account number.  Therefore, the first display can display at least a portion of first magnetic stripe data (expiration date/ name) and the second display can display at least a portion of the second magnetic stripe data (account number).   

Additional Remarks
For the benefit of the Applicant and to provide support for teaching that emulators do not need magnetic stripes, the Examiner notes the teachings of Goodman et al. (US 20020043566 at paragraph [0027]+) teaches that most emulators do not have the stripe physical replicated but that the information is simulated to be read by a conventional reader.  Not having a physical 
Von Mueller et al. (US 20060049256) at paragraph [0043] + teaches that track one and track 2 include the account number.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL I WALSH/Primary Examiner, Art Unit 2887